TYSpN, J.
— -The only ground urged to- set aside the sale is inadequacy of price. Littell v. Zunts, 2 Ala. 256, is the leading case in this State upon the question here involved. The rule as there laid down, which has been uniformly adhered to; is that lyhen the property is purchased by a stranger, the sale will not be set aside'! for mere inadequacy of price; no matter how gross, unless there is some unfair practice at the sale or unless there is surprise; without fault on the part of those interested. See also Parker v. Bluffton Car Wheel Co. 108 Ala. 140; Lowe v. Guice, 69 Ala. 80.
While it is true that a judicial sale may be set aside on the ground of surprise, mistake or accident, this power will not be exercised to relieve a party from his own inexcusable neglect.— 17 Am. & Eng. Ency. Law, (2d ed.), pp. 97, 998, 999, and note 1.
In this case it is without dispute that the sale was made in strict compliance with the decree of the court ordering it, and that the appellant was present and refused to bid upon the. property after being invited to do so. Furthermore, by his conduct on that occasion, he *655was instrumental in preventing tlie property from bringing a better price. For, it is shown by the evidence, without dispute, that he, through his attorney, gave public notice at the sale before any bids were offered, that a petition iii involuntary bankruptcy had been filed against the Helena Coal Company, the. party from whom the assignee making the sale derived title, and that the title of the purchaser ivould be affected thereby. It is clear that he is in no position to insist that; the property failed to^ bring its full value. He cannot be allowed, after bringing about or contributing to the result he now complains of, to undo it. For certainly any act of his tending to produce the result, which he, at that time, seems to have desired, is fault on his part.
Affirmed.